



    
EXHIBIT 10.7


CONFIDENTIAL


AMENDMENT NO. 2 TO LETTER AGREEMENT
This Amendment No 2 (“Amendment 2”) to the Letter Agreement (as defined below)
dated as of September 5, 2017 (the “Amendment Date”), is entered into by and
between “上海斯丹赛生物ï技术有限公司” (Innovative Cellular Therapeutics CO., LTD.), a
corporation organized and existing under the laws of China (“ICT”), and Vericel
Corporation, a corporation organized and existing under the laws of the State of
Michigan (“Vericel”). Terms used, but not defined, herein shall have the meaning
ascribed to them in the Letter Agreement. ICT and Vericel are each referred to
herein as a “Party” or collectively the “Parties”.


RECITALS
WHEREAS, Vericel and ICT are parties to that certain License Agreement, dated as
of May 9, 2017 (the “License Agreement”); and
WHEREAS, in connection with entering into the License Agreement, Vericel and ICT
entered into that certain letter agreement, dated as of May 9, 2017 (the “Letter
Agreement”); and
WHEREAS, the Parties desire to amend the Letter Agreement on the terms and
subject to the conditions set forth herein, with this Amendment 2 becoming
effective on September 6, 2017 at 4:00 pm Eastern Daylight Time (the “Effective
Time”) if the Upfront Payment (as defined in the License Agreement) is not
received by Vericel from ICT at or before the Effective Time (the “Nonpayment
Condition”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
AMENDMENTS



1.1     The third (3rd) sentence of the second (2nd) full paragraph of the
Letter Agreement is hereby deleted in its entirety and replaced with the
following:


As consideration for an amount included in the Upfront Payment equal to (a)
$5,000,000.00 minus (b) the Withholding Income Taxes (such amount, the “Warrant
Purchase Price”), Vericel hereby agrees to issue to ICT, effective as of and
contingent upon Vericel's receipt of the Upfront Payment, a warrant (the “Common
Stock Warrant”) in substantially the form attached hereto as Exhibit A,
exercisable for the number of shares of Vericel's Common Stock equal to (x) the
Warrant Purchase Price divided by (y) $4.30 the closing price of a share of
Vericel's Common Stock on the Nasdaq Stock Market on September 5, 2017, rounded
down to the nearest whole number.
1.2     The third (3rd) full paragraph of the Letter Agreement is hereby deleted
in its entirety and replaced with the following:





--------------------------------------------------------------------------------





If ICT fails to pay the Upfront Payment to Vericel pursuant to the terms of the
License Agreement by October 6, 2017, Vericel's obligation to issue the Common
Stock Warrant to ICT pursuant to the terms hereof shall terminate in its
entirety and shall be of no further force or effect.
2. MISCELLANEOUS


2.1     This Amendment 2 shall become effective at the Effective Time if, and
only if, the Nonpayment Condition has occurred.


2.2.     Except to the extent modified herein, the terms and conditions of the
Letter Agreement shall remain in full force and effect.


2.3     This Amendment 2 shall be governed by and construed in accordance with
the laws of the State of New York, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Amendment to the substantive law of another jurisdiction.


2.4     This Amendment 2 may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Electronic copies or facsimiles of signatures shall be deemed
originals.


* * * * *





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 to the Letter
Agreement as of the Amendment Date.
Innovative Cellular Therapeutics Co., Ltd.
Vericel Corporation
BY:___/s/Lei Xiao_____________________
NAME: __Lei Xiao____________________
TITLE: __Chairman___________________
BY:____/s/Dominick Colangelo__________
NAME: __Dominick Colangelo__________
TITLE: __Chief Executive Officer________













































[Signature Page to Amendment No 2 to Letter Agreement]





